Dear Representative McCain:
Reference is made to your recent request for the opinion of this office regarding Act 1264 of the 1995 Regular Session (the "Act"), which amended and reenacted R.S. 33:9102 and enacted R.S.33:9106.1, relative to the Assumption Parish Communications District (the "District"). Specifically, you have asked this office to address whether the Act authorizes the Assumption Parish Police Jury to designate funds generated by the service charge referred to in the Act [see R.S. 33:9106.1B(1)] for use by the Assumption Office of Emergency Preparedness (the "OEP").
R.S. 33:9102A, as amended and reenacted by the Act, declares the "purpose" of the legislation to be the establishment of a uniform emergency number (911) and other matters related thereto. R.S. 33:9102B, as amended and reenacted, provides that it shall also be the "purpose" of the District:
     " . . [T]o provide for other communication enhancements which will enable law enforcement and public safety agencies to decrease response time and improve effectiveness." (Emphasis added).
Although the Act never mentions the OEP, it is the opinion of this office that the OEP is a public safety agency, and that a portion of the service charge referred to in the Act could be designated for the OEP. However, the funds so designated cannot, in our opinion, be designated for general use by OEP.
R.S. 33:9106.1B(7) pertinently provides that the words "fund the district" mean:
      "pay the expenses necessary to carry out all purposes of the district . . . and to provide for other communication enhancements for law enforcement and public safety agencies to decrease response time and improve effectiveness . . . ".
Additionally, R.S. 33:9106.1B(1)(5) pertinently provides:
      "If the proceeds generated by an emergency telephone service charge exceed the amount of monies necessary to fund the district, the district governing authority shall, by ordinance, reduce the service charge to an amount adequate to fund the district." (Emphasis added).
In our opinion, R.S. 33:9106.1B(5)  (7) limit the Police Jury to funding only the "purposes" of the district as set forth in the Act. Although the Act authorizes limited funding for purposes of enhancing the communication ability of "public safety agencies" such as the OEP, it does not authorize funding of the OEP for all purposes. Therefore, in accordance with R.S. 33:9102B, it is our opinion that although the service charge can be designated to the OEP, it can only be designated to OEP for "communication enhancements . . . to decrease response time and improve effectiveness." Such communication enhancements would clearly include items such as communication technology and equipment, but funding could not be provided for things such as the general office expenses of the OEP.
We trust the foregoing to be of assistance. Please do not hesitate to contact this office if we can be of assistance in other areas of the law.
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: _______________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv
Date Received: 3/21/96
Date Released:
JEANNE-MARIE ZERINGUE BARHAM, ASSISTANT ATTORNEY GENERAL